Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation under- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner notes that limitations “an acquisition, a first selection, a first detection, an area setting, a focusing control, an instruction, and a second setting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” used with the transition word “that” and coupled with respective functional language without reciting sufficient structure to achieve the function.  
Since under broadest reasonable interpretation (BRI) each limitation satisfies: a) a non- structural term, a term that is simply a substitution of the phrase "means for" or "step for," b) the non-structural term is modified by functional language, and c) the non-structural language is not modified by sufficient structure, material, or acts for achieving the specified function; the limitations “an acquisition, a first selection, a first detection, an area setting, a focusing control, an instruction, and a second setting” of claims 1-4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding respective hardware described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
The optical system 41 and the image sensor 42 function as an acquisition unit ([0049]);
The microcomputer 47 functions as an in-focus area control unit which includes a first selection unit, a first detection unit, an area setting unit and a second setting unit (see Fig. 13, [0055]);
the CPU 201 loading a program stored in the storage unit 209 to the RAM 203 functions as a focusing control unit ([0173]);
and a center button 23E functions as an instruction unit ([0042]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Statement of Statutory Basis, 35 U.S.C. §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 6 is rejected under 35 U.S.C. § 101, because the claimed invention is directed to nonstatutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a program per se.
Claim 6 explicitly recites
“6. A program, causing a computer to perform: …”
Thus, only a “program” per se is actually claimed with the “computer” being intended use.

No claim depends on claim 6.   
 The applicant can modify the language by amending the preamble to include the term such as "A non-transitory computer-readable medium storing …" in the claims and this specific rejection will be withdrawn.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-6 of U.S. Patent No. 10972652 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application are obviousness by respectively over claims 1-6 of U.S. Patent 10972652 B2, in that claims 1-6 of the U.S. Patent contain all the limitations of claims 1-6 of the instant application. Claims 1-6 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.


Instant Application (17/220572)
US 10972652 B2
1. An imaging apparatus, comprising: an acquisition unit that acquires an image; a first selection unit that selects a first type of a subject as a focusing target in each 


2. The imaging apparatus according to claim 1, wherein the CPU is further configured to control the imager to focus in the set in-focus area.
3. The imaging apparatus according to claim 1, further comprising: an instruction unit that gives an instruction of focusing; and a focusing control unit that controls the acquisition unit to come into focus in the in-focus area set by the area setting unit, in a case where the instruction of focusing is given by the instruction unit.
3. The imaging apparatus according to claim 1, wherein the CPU is further configured to: control execution of a focusing operation; and control the imager to focus in the set in-focus area based on the execution of the focusing operation.
4. The imaging apparatus according to claim 1, further comprising: a second selection unit that selects a second type of a subject as a focusing target in each imaging of the image acquired by the acquisition unit; and a second detection unit that detects an area of the subject of the second type from the image in a case where the second type is selected by the second selection unit, wherein the area setting unit sets the area detected by the second detection unit as an in-focus area of the image.
4. The imaging apparatus according to claim 1, wherein the CPU is further configured to: select, based on a second user instruction to focus, a second type of a subject as the focusing target in each imaging of the acquired image; detect an area of the subject of the second type from the acquired image based on the selected subject of the second type; and set the detected area of the subject of the second type as the in-focus area of the acquired image.

5. An imaging method for an imaging apparatus, comprising: acquiring, by an imager, an image; receiving, by a central processing unit (CPU), a user operation for selection of an object detection mode of the imaging apparatus, wherein in the selected object detection mode no face frame is superimposed on the acquired image before receipt of a user instruction to focus, and the face frame represents a face area detected in the acquired image; selecting, by the CPU, a first type of a subject as a focusing target in each imaging of the acquired image, wherein the first type of the subject is selected based on the receipt of the user instruction to focus; detecting, by the CPU, an area of the subject of the first type from the acquired image based on the selected subject of the first type; setting, by the CPU, the detected area of the subject of the first type as an in-focus area of the acquired image; and superimposing a frame on the set in-focus area of the acquired image.
6. A program causing a computer, which controls an imaging apparatus including an acquisition unit that acquires an image and a first selection unit that selects a first type of a subject as a focusing target in each imaging of the image acquired by the acquisition unit, to function as; a first detection unit that detects an area of the subject of the first type from the image in a case where the first type is selected by the first selection unit; and an area setting unit that sets the area detected by the first detection unit as an in-focus area of the image.
6. A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor of an imaging apparatus, cause the processor to execute operations, the operations comprising: acquiring an image; receiving a user operation for selection of an object detection mode of the imaging apparatus, wherein in the selected object detection mode no face frame is superimposed on the acquired image before receipt of a user instruction to focus, and the face frame represents a face area detected in the acquired image; selecting, based on the user instruction to focus, a first type of a subject as a focusing target in each imaging of the acquired image; detecting an area of the subject of the first type from the acquired image based on the selected subject of the first type; setting 


Regarding Claims 1-6 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-4, 11 and 12 of U.S. Patent No. 10440252 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application are obviousness by respectively over claims 1-4, 11 and 12 of U.S. Patent 10440252 B2, in that claims 1-4, 11 and 12 of the U.S. Patent contain all the limitations of claims 1-6 of the instant application. Claims 1-6 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Instant Application (17/220572)
US 10440252 B2
1. An imaging apparatus, comprising: an acquisition unit that acquires an image; a first selection unit that selects a first type of a subject as a focusing target in each imaging of the image acquired by the acquisition unit; a first detection unit that detects an area of the subject of the first type from the image in a case where the first type is selected by the first selection unit; and an area setting unit that sets the area detected by the first detection unit as an in-focus area of the image.
1. An imaging apparatus, comprising: an imager configured to acquire image data of an image; and circuitry configured to: store, in a storage unit, a list of a plurality of object detection modes in association with a plurality of types of user operation on the imaging apparatus; select a first type of a subject as a focusing target from a plurality of types of the subject in the acquired image data, wherein the selection is based on an object detection mode of the plurality of object detection modes; match the acquired image data of the image with image data of a registered face image; set an area of the registered face image as a face area, based on the match of the acquired image data of the 

2. The imaging apparatus according to claim 1, wherein the circuitry is further configured to control the imager to focus in the in-focus area.
3. The imaging apparatus according to claim 1, further comprising: an instruction unit that gives an instruction of focusing; and a focusing control unit that controls the acquisition unit to come into focus in the in-focus area set by the area setting unit, in a case where the instruction of focusing is given by the instruction unit.
3. The imaging apparatus according to claim 1, wherein the circuitry is further configured to: control execution of a focusing operation; and control the imager to focus in the in-focus area based on the focusing operation.
4. The imaging apparatus according to claim 1, further comprising: a second selection unit that selects a second type of a subject as a focusing target in each imaging of the image acquired by the acquisition unit; and a second detection unit that detects an area of the subject of the second type from the image in a case where the second type is selected by the second selection unit, wherein the area setting unit sets the area detected by the second detection unit as an in-focus area of the image.
4. The imaging apparatus according to claim 1, wherein the circuitry is further configured to: select a second type of the subject as the focusing target from the plurality of types of the subject, wherein the second type of the subject is selected for each acquisition of the image; detect an area of the second type of the subject from the image based on the selection of the second type; and set the area of the second type of the subject as the in-focus area of the image.
5. An imaging method for an imaging apparatus, comprising: an acquisition step of acquiring an image; a first selection step of selecting a first type of a subject as a focusing target in each imaging of the image acquired by processing of the acquisition step; a first detection step of detecting an area of the subject of the first type from the image in a case where the first type is selected by 


12. A non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by an imaging apparatus, cause the imaging apparatus to execute operations, the operations comprising: acquiring image data of an image; storing a list of a plurality of object detection modes in association with a plurality of types of user operation on the imaging apparatus; selecting a first type of a subject as a focusing target from a plurality of types of the subject in the acquired image data, wherein the selection is based on an object detection mode of the plurality of object detection modes; matching the acquired image data of the image with image data of a registered face image; setting an area of the registered face image as a face area, based on the matching of the acquired image data of the image with the image data of the registered face image; determining a pupil area associated with the first type of the subject is detected based on a specific type of user operation of the plurality of types of user operation; selecting the face area as the focusing target based on a failure of the detection 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunishige (US 2012/0147252 A1, hereinafter “Kunishige”).

Regarding claim 1, Kunishige teaches an imaging apparatus, comprising: an acquisition unit that acquires an image (Fig. 1, [0035]: a photographing lens 101/ an image sensor 107); 
a first selection unit (Figs. 1&3, [0055]: processing flow, and respective processing flows that will be described later, are executed by a system control section 116 in accordance with programs stored in the non-volatile memory 118) that selects a Fig. 3, [0122]-[0123]: A manual setting screen for eye AF frame is shown in FIG. 17. If the user operates a menu button (not shown) and opens a customized menu screen 115b from the menu screen, it is possible to select a function button (Fn button) function, and an eye AF frame selection setting icon is provided below this Fn button function); 
a first detection unit (Figs. 1&3, [0055]: the system control section 116) that detects an area of the subject of the first type from the image in a case where the first type is selected by the first selection unit; and an area setting unit (Figs. 1&3, [0055]: the system control section 116) that sets the area detected by the first detection unit as an in-focus area of the image (Fig.3, [0061]&[0063]: If the result of determination in step S41 is that the size of the eye is larger than the specified value, an eye AF frame is next selected (S43). Since the size of the eye is larger than the specified value, in this step eye AF frame setting is carried out so that focus is achieved at the eye portion (pupil)).

Regarding claim 2, Kunishige teaches the imaging apparatus according to claim 1, in addition Kunishige discloses further comprising a focusing control unit (Figs. 1&3, [0044]: the system control section 116 functions as an AF) that controls the acquisition unit to come into focus in the in-focus area set by the area setting unit (Fig.3, [0063]&[0061]: If the result of determination in step S41 is that the size of the eye is larger than the specified value, an eye AF frame is next selected (S43). Since the size of the eye is larger than the specified value, in this step eye AF frame setting is carried out so that focus is achieved at the eye portion (pupil)).

Regarding claim 3, Kunishige teaches the imaging apparatus according to claim 1, in addition Kunishige discloses further comprising: an instruction unit (Figs. 1&3, [0055]: the system control section 116) that gives an instruction of focusing; and a focusing control unit (Figs. 1&3, [0055]: the system control section 116) that controls the acquisition unit to come into focus in the in-focus area set by the area setting unit, in a case where the instruction of focusing is given by the instruction unit Fig.3, [0065]: Once an eye AF frame has been selected in step S43, contrast AF is next carried out (S47). Here, a contrast value obtained by the AF processing section 113 integrating high frequency components of image data is acquired using image data within the eye AF frame that was selected in step S43. The system control section 116 carries out focus adjustment control to move the photographing lens 101, by means of the lens control section 102, so that the contrast value becomes a peak value).

Regarding claim 4, Kunishige teaches the imaging apparatus according to claim 1, in addition Kunishige discloses further comprising: a second selection unit (Figs. 1&3, [0055]: the system control section 116) that selects a second type of a subject as a focusing target in each imaging of the image acquired by the acquisition unit; and a second detection unit (Figs. 1&3, [0055]: the system control section 116) that detects an area of the subject of the second type from the image in a case where the second type is selected by the second selection unit, wherein the area setting unit sets the area [0065]: Once a face frame has been selected in step S45, contrast AF is next carried out (S47). Here, a contrast value obtained by the AF processing section 113 integrating high frequency components of image data is acquired using image data within the face frame that was selected in step S45. The system control section 116 carries out focus adjustment control to move the photographing lens 101, by means of the lens control section 102, so that the contrast value becomes a peak value.).

 Regarding claim 5, Method claim 5 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 5 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 6, claim 6 has been analyzed and rejected with regard to claim 1 and in accordance with Kunishige's further teaching on: a program causing a computer, which controls an imaging apparatus ([0044]: system control section 116 is constituted by an ASIC (Application Specific Integrated Circuit) including a CPU (Central Processing Unit), and performs unified control of various sequences of the camera 100).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697